DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1-19 are pending in the application. 

Specification
The specification does not include a title. 
Content of Specification
 (a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the
preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement
for a sequence listing applies to all sequences disclosed in a given application, whether the sequences
are claimed or not. See MPEP § 2422.01. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim recites “preferably” which is confusing as it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being
indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim recites “in particular” which is confusing as it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claims 4,6,7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim recites “such as” which is confusing as it is unclear whether the limitation(s) following the phrase are part of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallahan et al. (WO98/53852) in view of Wiwanitkit (Renal Failure 2006, 28, 101), Dow (US 8,343,463B2), Nagao et al. (US6,403,625B1) and Achilefu et al. (US2010/0022449A1) and in further view of Weissleder et al. (US2005/0249668A1), as evidenced by Briggs et al. (Chem. Comm. 2000, 2323-2324), Kaila et al. (Bioorg. Med. Chem. Lett. 2001, 11, 151-155) and Yang et al. (ACS Appl. Nano. Mater. 2018, 1, 1059-1065).
Hallahan et al. (WO98/53852) discloses that P-selectin provides a target for receptor-mediated delivery of drugs, diagnostic agents, etc. to certain inflammatory cells via the use of P-selectin targeting agents (abstract; p4, lines 23+). P-selectin facilitate leukocyte signaling and induction, which in turn causes inflammatory responses and tissue injury (p4, lines 27+).
The P-selectin targeting/binding agents are oligosaccharides, polysaccharides (p5, lines 23+), such as sialyl Lewis X/A oligosaccharides and sialyl Lewis X/A mimics (p6, lines 1-12). Most agents that bind to E-selectin will also bind P-selectin and vice versa (p76, Example VI). P-selectin and E-selecting bind essentially the same cellular ligand, and hence the same cells (p87, Example X).
Sialyl Lewis X/A oligosaccharides and sialyl Lewis X/A mimics may be conjugated to a protein or polypeptide carrier, such as albumin (p5, lines 23+). The oligosaccharides can be bound to fluorogenic diagnostic agents, etc. through the albumin carrier (p6, lines 26+; p7, lines 1-18; p10, lines 16-20). To attach a fluorogenic agent to an oligosaccharide, polysaccharide, etc. it is suggested to first conjugate the oligosaccharide or polysaccharide to a polypeptide carrier, such as albumin and then link the fluorogenic agent (p10, line 25 to p11, line 2). The oligosaccharides are covalently bound by direct condensation of existing side chains or by the incorporation of external bridging molecules (p29, lines 3+). 
The albumin encompasses the albumin SUPPORT of the instant claims and it would have been predictable that Hallahan et al. uses human serum albumin as the conjugates are used in humans and also states that preferred and other alternative albumins, such as keyhole limpet hemocyanine, bovine serum albumin, mouse serum albumin, rabbit serum albumin and ovalbumin can be used as carriers (p19, lines 1-8). Therefore, the use of human serum albumin is not excluded.
The P-selectin binding agent operatively associated with a fluorophore can be administered to a patient via parenteral formulation in a pharmaceutically acceptable formulation for diagnostic applications (p5, lines 3-11; p8, lines 8-12; p10, lines 1-3; p12, lines 14-17; p31, lines 16-20; claims 51 and 66), such as sterile aqueous solutions, etc. (p32, lines 19+; p92, Example XIII). The patient includes those undergoing radiation therapy (p5, lines 3-11). 
The sialyl Lewis X/A and sialyl Lewis X/A mimic oligosaccharides of the disclosure encompass the BIOVECTORS of the instant claims which targets markers of inflammation.
The fluorogenic diagnostic agents of the disclosure encompass the fluorophore SIGNAL of the instant claims.
Hallahan et al. does not disclose that the albumin support has a size between 1 and 100 nm.
Wiwanitkit (Renal Failure 2006, 28, 101) discloses that albumin has a size of 6.4 nm x 5.5 nm x 5 nm (left column, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the albumin of Hallahan et al. has a size of between 1 and 100 nm as albumin has a size of 6.4 nm x 5.5 nm x 5 nm as taught by Wiwanitkit wherein compounds and their properties
are inseparable. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).

Hallahan et al. does not disclose a.) that the fluorogenic agent is a SUPPORT of Formula I 
    PNG
    media_image1.png
    111
    291
    media_image1.png
    Greyscale
; b.) a linker 
    PNG
    media_image2.png
    22
    83
    media_image2.png
    Greyscale
; c.) a halogenide salt, such as a chloride salt; d.) resecting a tumoral tissue and imaging to identify remaining tumoral tissue or e.) examining a biopsy sample.
Dow (US 8,343,463B2) discloses near-infrared fluorescent contrast agents used for imaging inflamed tissues and tumors via optical imaging modalities (abstract; column 2, lines 49-56; column 3, lines 55-62). The contrast agent comprises X-L1-F wherein F is a fluorophore bound to a carrier, X, via a linker L1 (column 1, lines 35+; column 2, lines 1-37; column 9, lines 62+). The fluorophore, F, comprises a cyanine, etc.; the carrier, X, comprises a carbohydrate, saccharide, etc. and the linker, L1, comprises a substituted or unsubstituted alkyl linker (column 2, lines 16-37; column 8, lines 23-52; column 10, lines 1-11 and 53+).
The alkyl linking fragment may comprise one or more substituents selected from –C(O)R’, -NR’R”, etc. (column 6, lines 4-36), a series of stable covalent bonds incorporating 5-12 nonhydrogen atoms consisting of C,N,O,S and P (column 7, lines 51-62). The linking fragment that may bind the dye to the carrier may also comprise reactive functional groups, such as N-hydroxysuccinimide ester, active thioesters, amine moiety, etc. (column 2, lines 27-33; column 8, lines 23-35; column 10, lines 53-63; column 13, lines 25+), not excluding an alkylamine of the instant claim 6.
The fluorophore may include substituents that enhance water solubility (column 8, lines 53-59). The carrier has properties that enhance the delivery of the contrast agent to particular tissues (column 2, lines 8-13).
The cyanine dyes include 
    PNG
    media_image3.png
    241
    515
    media_image3.png
    Greyscale
 where X may comprise SO3H, etc.; a,b,c and d independently is an integer from 0 to 10 (column 14, lines; 26+; column 15, lines 1-4).
The method of optical imaging includes injecting animals with the contrast agents 60 mins after
injection, 24 hours after injection, serially imaging for 15 days, etc. (column 19, lines 17+; column 20, lines 1-5). The contrast agents are of use to assess the utility of therapeutic regimens (e.g. surgical, pharmaceutical), etc. (column 2, lines 49-56).
The fluorophore of the disclosure comprising a single SO3H encompasses that fluorophore of the instant claims comprising only one SO3H group corresponding to Ra1 or Rb2.
The linker of the disclosure encompasses the linker, L, of the instant claims when X is O, R1 is NH and Y is NH.
Nagao et al. (US6,403,625B1) discloses dyes used as fluorescent labeling agents for diagnostic
imaging comprising 
    PNG
    media_image4.png
    186
    416
    media_image4.png
    Greyscale
wherein R may comprise a substituted lower alkyl and X- comprises Cl-, (abstract; column 1, lines 50+; column 2, lines 1-26 and 64+; column 4, lines 1-5). The lower alkyl R moiety may include sulfonic acid group substituents (column 3, lines 1-15). The dyes may be used to label oligopeptides, saccharides, etc. (column 5, lines 34-46), such as ICG-BSA (column 7, lines 2-5).
Achilefu et al. (US2010/0022449A1) discloses cyanine and indocyanine dye compounds and
bioconjugates conjugated to bioactive peptides, carbohydrates, etc. for use in diagnostic tumor imaging,
localized therapy, etc. (abstract).
The cyanine dyes comprise 
    PNG
    media_image5.png
    146
    349
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    169
    326
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    144
    335
    media_image7.png
    Greyscale
, etc. wherein Y1-3 may comprise –(CH2)a-CO2H, –(CH2)a-CONH-Bm, –(CH2)a-N(R3’)-CH2-(CH2-O-CH2)b-CH2-CONH-Bm, etc.; Z1-3 may comprise–(CH2)a-CO2H, –(CH2)a-CONH-Dm, –(CH2)a-N(R3’)-CH2-(CH2-O-CH2)b-CH2-CONH-Dm, etc.; Bm and Dm may comprise a protein, peptide, saccharide, etc. (p2, [0014-0015], p3, [0016]; p4, [0017-0018]).
	The dye bioconjugates are useful in various biomedical applications, such as laser guided surgery, fluorescent endoscopy, laparoscopy, etc. (p6, [0041]; p11, [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the cyanine dyes of Dow, Achilefu et al. and/or Nagaro et al. for the fluorogenic agent of Hallahan et al. as the cyanine dyes may be covalently bonded to albumin and can predictably be used for the same purpose of imaging a site of inflammation (e.g. tumor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the fluorogenic agent of Hallahan et al. to the albumin via a linker, such as that of Dow or Achilefu et al. as Nagaro et al. and Achilefu et al. teach of the covalent bonding of a cyanine dye to a HSA via a reactive linker moiety, such as –(CH2)a-N(R3’)-CH2-(CH2-O-CH2)b-CH2-CONH-Dm which encompasses the linker of the instant claim 5 when X is NH, R1 is an alkyl interrupted by O and Y is (O)CNH-. The dyes conjugates are drawn to the same use of imaging a site of inflammation (e.g. tumor) and therefore the substitution of a linker comprising series of stable covalent bonds incorporating 5-12 nonhydrogen atoms consisting of C,N,O, alkyl amine, etc. would predictably bind the dye to the albumin with an expectation of success as the components comprise compatible reactive functional groups capable of forming covalent bonds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cyanine dyes of the combined disclosures will comprise a halogenide salt, such as a chloride salt as they have a positive charge and Nagao et al. teaches of the use of a chloride counter anion. It would have been predictable to one of ordinary skill in the art to prepare the cyanine dyes of the combined disclosures as the chloride salt as the positive dyes will necessary require a negative counter ion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to utilize the P-selectin binding agents of Hallahan et al. for surgical resection and
imaging an area to identify remaining tumoral tissue for removal as Dow and Achilefu et al. teach of the use of the cyanine dye conjugates for tumor imaging during surgery wherein surgery does not exclude a biopsy sample. 

	Hallahan et al. does not disclose that Ring A is substituted by one SO3- or SO3Na.
Weissleder et al. (US2005/0249668A1) discloses water-soluble asymmetric cyanine compounds
and their use as chromophores wherein the cyanine compounds 
    PNG
    media_image8.png
    192
    382
    media_image8.png
    Greyscale
have a least one reactive functional group that can be used for labeling with a polypeptide, such as albumins (abstract; p1, [0007-0012]; p2, [0029]; p3, [0035]; p4, [0062-0063]) via a covalent linkage formed by reactive groups on the chromophore and spacer (p7, [0092]). The chromophores are used for NIR imaging of tumors (abstract; p3, [0029]). The R1-R12 substituents can be H, substituted alkyl, sulfur-containing functional group, etc. (p1, [0010]), such as sulfonate moieties which provide for enhanced water solubility, as evidenced by Briggs et al. (Chem. Comm. 2000, 2323-2324) (p2323, left column, last paragraph to top of right column).
Accumulation of the probe in a target tissue can be achieved or enhanced by binding a tissue-specific targeting moiety to the probe. The binding can be covalent or noncovalent. The targeting moieties include receptor-binding polysaccharide directed against a target-specific receptor (p9, [0105]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Ring A of the fluorogenic agent of Hallahan et al. with a sulfonate
moiety for the advantage of providing enhanced water solubility, as taught by Weissleder et al.

Hallahan et al. does not disclose the biovectors of the instant claim 7. 
Kaila et al. (Bioorg. Med. Chem. Lett. 2001, 11, 151-155) discloses sialyl Lewis X mimics 
    PNG
    media_image9.png
    128
    239
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    135
    220
    media_image10.png
    Greyscale
as E-selecting inhibitors (title; Scheme 1).
Yang et al. (ACS Appl. Nano. Mater. 2018, 1, 1059-1065) discloses the fluorescent neomannosyl glycoprotein BFM comprising 
    PNG
    media_image11.png
    47
    108
    media_image11.png
    Greyscale
bound to a fluorescent FITC via a BSA scaffold (Scheme 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sialyl Lewis X/A mimics of Hallahan et al. for the neomannosyl of Yang et al. and examine them as a sialyl Lewis X/A mimic as Hallahan et al. teaches that the sialyl Lewis X/A and sialyl Lewis X/A mimics can be used interchangeably and Kaila et al. teaches of single mannose compounds 10 and 11 are effective sialyl Lewis X mimics which have similar structures to those of Yang et al. Therefore, it would have been predictable to examine neomannosyl of Yang et al. as a sialyl Lewis X/A mimic as it comprises a similar structure to that of Kaila et al. and is bound to a fluorophore via BSA support which is analogous to those of Hallahan et al.  

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618